Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Pirela appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint as frivolous. Pirela previously filed an untimely notice of appeal from this same district court order, which we dismissed for lack of jurisdiction. He now has filed a second notice of appeal. The second notice of appeal is similarly untimely. Accordingly, we dismiss this appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED